Exhibit 10.1 NOTICE TO EXTEND August 16, 2010 Via Email and Federal Express Overnight Ms. Lisa A. Saunders Senior Vice President Bank of America 1 Landmark Square Stamford, CT 06901 Re: Second Amended and Restated Revolving Loan Agreement, as amended, dated November 14, 2006 (the “Agreement”) among AvalonBay Communities, Inc. (“AvalonBay” or “Company”), and JP Morgan Chase, Bank of America, Morgan Stanley, Wells Fargo, DeutscheBank and other Banks Dear Lisa, As provided for in Agreement, AvalonBay is providing notice of its intent to exercise the Extension Option provision set forth in Section 2.18 of the Agreement.The Company is electing to extend the original maturity date of the Agreement by one (1) year.The extension fee of 0.10% or $1,000,000 has been submitted via wire transfer pursuant to the following wire instructions received via email from Mark Dalton. Bank of America Acct Name:GA Incoming Wire Acct Ref:AvalonBay Attn:Yin Kuen Lee Please let me know if you are unable to confirm receipt of the funds.If you have any questions or concerns, please do not hesitate to contact me directly. Best regards, /s/ Joanne M. Lockridge Joanne M. Lockridge Senior Vice President, Finance JML/cjs cc:Mark Dalton Misbah Seyal Yin Kuen Lee
